PRATT, District Judge.
At the oral hearing on October i6th disposition was made of all questions which arose, aside from the exceptions of George E. Hall filed August io, 1903. He therein excepts to the third finding of facts, and quotes certain testimony taken before the master in support of his exception. I think it is too late now to make such an exception. He should have complained to the master if he felt that he was injured by the omission of any fact. I am bound to accept the report as conclusive on the essential facts. The exception is overruled.
The claimant then excepts to the first and second conclusions of law. The .first refers to his claim for services in the Sullivan loan, the second to his claim for services and disbursements in the case of Sughrue v. Hall. The trouble with the claimant’s contention is that under both exceptions he is practically endeavoring to force upon the court conclusions of fact which the master with great care avoided. The argument to me was a very proper one to have made on the trial before the master, and I have no doubt that it was made with vigor. It is beyond my power, however, to change the facts, and upon those facts the master’s interpretation of the law is unassailable.
The exceptions are overruled.